FIRST AMENDMENT AGREEMENT

relating to

the amendments to the Production Sharing Contract relating to the Shaikan Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

GULF KEYSTONE PETROLEUM INTERNATIONAL LIMITED

and

KALEGRAN LTD.

and

TEXAS KEYSTONE, INC.
ba a ae ll

TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION eee
VOIDING OF TPENOMINATION LETTER. ...........
AMENDMENTS TO CONTRACT.
REPRESENTATIONS.
GENERAL PROVISIONS......

First Amendment Agreement ~ Shaikan

SECOND AMENDMENT AGREEMENT

This agreement (the “Agreement"} is entered into as of 1 August 2010 (the “Agreement Date")
between:

(ty THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the
“Government”);

2) KALEGRAN LTD. a company established and existing under the laws of Cyprus
with registration number HE 183662, whose registered office is at 11 Florinis Street,
City Forum 7" floor, 1065 Nicosia, Cyprus, (“Kalegran”),

Q) GULF KEYSTONE PETROLEUM INTERNATIONAL LIMITED, a company
established and existing under the laws of Bermuda, and having its registered office
at Milner House, 18 Parliament Street, PO. Box HM 1561, Hamilton HM FX,
Bermuda (“Gulf Keystone"); and

“4 TEXAS KEYSTONE, INC., a limited liability company organized and existing
under the laws of the State of Texas of the United States of America, and having its
registered office at 560 Epsilon Drive, Pittsburgh, Pennsylvania 15238, USA (“Texas
Keystone”)

(each a “Party” and collectively, the “Parties”).

fA}

(B)

(c)

(D)

RECITALS

The Government, Kalegran, Texas Keystone and Gulf Keystone are parties to a Production
Sharing Contract dated 6 November 2007 in respect of the Shaikan Block in the Kurdistan
Region of Irag (the “Contract”).

The Parties wish to render void the Government's exercise of the Option of Third Party
Participation pursuant to a letter to Kalegran dated 18 July 2008 (the “TP! Nomination
Letter”) in favor of the Kurdistan Exploration and Production Company established by the Oil
and Gas Law of the Kurdistan Region — rag (Law No. 22 of 2007) (“KEPCO"), as Third Party
Participant in the amount of 15%.

The Parties further wish to amend the Contract to extend the period during which the
Government may exercise the Option of Third Party Participation to enable the Government to
nominate a Third Party Participant. The Parties are further willing to agree to such
amendments of the Contract as are necessary to extend the period during which the Option of
Third Party Participation may be exercised to 0 June 2011.

The Parties further wish to amend the Contract to obligate each of Gulf Keystone and Texas
Keystone and future holders of all or part of the participating interest held by Gulf Keystone
(E)

First Amendment Agreement ~ Shaikan

and Texas Keystone at the Effective Date to pay capacity building payments to the
Government. Gulf Keystone and Texas Keystone are cach willing to agree to charge its
participating interest with the capacity building payment obligations, and the Parties are
willing to agree to the appropriate amendments to the Contract_

‘The Government will deposit all capacity building payments into a segregated account for use
solely to support and finance infrastructure and capacity building projects in the Kurdistan
Region.

DEFINITIONS AND INTERPRETATION

ut Unless otherwise defined herein (including the recitals) capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement).
As used in this Agreement:

“Act” is defined in Clause 5.2.

“Agreement” is defined in the preamble.
“Agreement Date” is defined in the preamble.
“Claim” is defined in Clause 2.4.

“Contract” is defined in Recital (A).
“Government” is defined in the preamble.

“Gulf Keystone” is defined in the preamble.
“Kalegran” is defined in the preamble.
“KEPCO” is defined in Recital (B).

“Party” and “Parties” are defined in the preamble.
“Texas Keystone” is defined in the preamble.
“TPI Nomination Letter” is defined in Recital (B).

12 The descriptive headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and do not affect the construction or
interpretation of this Agreement. A reference to a “Clause” is a reference to a clause
of this Agreement.

13 Nothing in this Agreement shall be construed to impair the entitlement of the
Government to exercise the Option of Government Participation in accordance with
Article 4.1 of the Contract.

we
First Amendment Agreement ~ Shaikan

VOIDING OF TPI NOMINATION LETTER

24

2.2

23

The Parties agree that the TPL Nomination Letter and the nomination of KEPCO as a
Third Party Participant as set out in the TP! Nomination Letter shall be deemed for
all purposes to be withdrawn and void ab initio and without any effect under the
Contract of otherwise.

The Government shall cause KEPCO never to make or seek to make any Claim
against Kalegran, Gulf Keystone, Texas Keystone or any other Person arising out of
or relating to the purported nomination of such Public Company as a Third Party
Participant pursuant to the TPI Nomination Letter,

Subject to Clause 2.2, each of Kalegran, Texas Keystone and Gulf Keystone waives
and releases KEPCO from any Claims that Kalegran, Texas Keystone or Gulf
Keystone may have against the Government and KEPCO arising out of or relating to
the nomination of KEPCO as the Third Party Participant pursuant to the TPI
Nomination Letter. Each waiver and release includes any Claims arising out of or
related to any cash calls made by Kalegran, Texas Keystone and Gulf Keystone to
KEPCO.

For purposes of this Clause 2, “Claim” means any liability, boss, claim, counterclaim,
lien, charge, cost and expense, interest, award, judgment, damages, diminution in value,
fees or other charge, whether existing or future, and whether known or unknown.

AMENDMENTS TO CONTRACT

3

The Contract is amended as provided in this Clause 3.

Recitals

3.2

‘The recitals are amended by deleting the existing paragraph (E) and by adding a new
paragraph (E):

“(E) The GOVERNMENT entered into a production sharing contract
dated 6 November 2007 with Kalegran, Gulf Keystone and Texas
Keystone. The contract was amended by the First Amendment
Agreement between the Parties dated 1 August 2010.".

Extension of Option Period and related provisions

33

In Article 1.1, the definitions of “CONTRACTOR” and “CONTRACTOR Entity”
are deleted in their entirety and restated as follows:

“CONTRACTOR means, individually and jointly, each Contractor Entity.

CONTRACTOR Entity means Kalegran, Texas Keystone and Gulf Keystone and
their respective permitted assignees pursuant to Article 39. At such time as the
GOVERNMENT may exercise the Option of Government Participation, a holder of
the Government Interest is a CONTRACTOR Entity. A holder of the Government
34

3.6

First Amendment Agreement ~ Shaikan

Carried Interest is a CONTRACTOR Entity. At any time when there is only one
entity constituting the CONTRACTOR, any reference to “the entities constituting
the CONTRACTOR?” or the “CONTRACTOR Entities” or similar reference, shall
be deemed to mean “the entity constituting the CONTRACTOR". As of the
Effective Date, Kalegran, Texas Keystone and Gulf Keystone, as CONTRACTOR
Entities, each own an undivided interest in the Petroleum Operations in respect of the
entire Contract Area:

Gulf Keystone 75%
Kalegran 20%
Texas Keystone 5%”.

New definitions are added in Article 1.1, in the appropriate alphabetical order, as
follows:

“Government Carried Interest is defined in Article 4.11.

Non-Government Contractor Entities means all Contractor Entities other than the
holder of the Government Interest and the Government Carried Interest, each a “Non-
Government Contractor Entity”,

Non-Government Contractor Entities’ Participating Interest means the aggregate
of participating interests in the Contract of the Non-Government Contractor Entities”

Anticle 4.3(d) is deleted in its entirety and restated:

“(d) and if the Public Company participates in the development of the
Commercial Discovery, it shall be liable to the other CONTRACTOR
Entities to contribute its Government Interest share of all Petroleum Costs
incurred on or after the First Commercial Declaration Date, with the
exception of any Government Interest share of any Petroleum Cost
attributable to the Government Carried Interest. The Public Company may
(through the CONTRACTOR) recover all such Petroleum Costs in
accordance with Article 25, including the Petroleum Costs which it has
reimbursed pursuant to Article 4.3(e), In no circumstances will the Public
Company, as holder of the Government Interest, be liable for any bonus
payable under this Contract in respect of the Government Interest.”

Articles 4.9 through 4.11 are deleted in their entirety and restated:

“4.9 The GOVERNMENT may exercise the Option of Third Party Participation
at any time prioe to and including 30 June 2011 by nominating to the
CONTRACTOR, in writing, the size of the Third Party Interest and a
nominated company which:
First Amendment Agreement — Shaikan

(a) has adequate resources and capacity to discharge the obligations of
a CONTRACTOR Entity under this Contract and a Joint Operating
Agreement in respect of this Contract; and

(b) is in compliance with the standards and requirements of the OECD
Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions (as may be amended from time
to time).

If the GOVERNMENT nominates a company to be a Third Party
Participant in accordance with Article 4.8 and the previous sentence of this
Article 4.9, the GOVERNMENT may, at any time prior to and including 30
June 2011, withdraw the nomination for any reason and nominate another
company to be the Third Party Participant. The GOVERNMENT may
withdraw a nomination, and make a further nomination, in accordance with
this Article 4.9 any number of times.

4.10 If the GOVERNMENT nominates a Third Party Participant in accordance
with Articles 4.8 and 4.9, that nominee will be the Third Party Participant.
Government Carried Interest
411A [feither:
(a) on | July 2011, the GOVERNMENT has not nominated a Third
Party Participant pursuant to Articles 4.8 and 4.9; or
(b) on | January 2012, the GOVERNMENT?'s nominee to be the Third
Party Participant is not a CONTRACTOR Entity in accordance
with the procedure set out in Article 4.12(b) and Article 4.12(c},
then
i) the Parties shall procure that fifty per cent (50%) of the Third Party
Interest is assigned to the Non-Government Contractor Entities, so
that each Non-Government Contractor Entity is assigned a
proportion of such interest that corresponds with its proportion of
the Non-Government Contractor Entities’ Participating Interest as
of | January 2012; and
iw fifty per cent (50%) of the Third Party Interest is, notwithstanding
the provisions of Article 39 or any other Article in this Contract,
automatically assigned to a Public Company to be nominated by the
GOVERNMENT (the “Government Carried Interest”).
4.11B If a Public Company holds the Government Carried Interest pursuant to

Article 4.11A, the Public Company will not have any liability to the
CONTRACTOR Entities to contribute its Government Carried Interest
4.1ic

41D

a4.lE

4.IF

First Amendment Agreement — Shaikan

share of any expense, including Petroleum Costs and bonuses, whenever
those expenses may be incurred. The Government Carried Interest share of
such expenses will be the obligation of the Non-Government Contractor
Entities. The Non-Government Contractor Entities will be entitled (through
the CONTRACTOR) to recover the Government Carried Interest share of
Petroleum Costs in accordance with Article 25.

The Government Carried Interest is not subject to reduction pursuant to
Article 4.13 or any other provision of this Contract.

If a Public Company holds the Government Carried Interest pursuant to this
Article 4, the Public Company may, at its discretion, and without the consent
of the other CONTRACTOR Entities, assign part or all of the Government
Carried Interest to a third party:

(a) which is another Public Company authorised by the
GOVERNMENT. or

(b) which is not a Public Company;

and the provisions of Articles 39.1, 39.2 and 39,3 shall not apply. In no
event shall an assignment be made which would result in the assignor or
assignee holding less than a five per cent (5%) participating interest.

A Public Company that holds the Government Carried Interest pursuant to
this Article 4 will be individually and separately liable (and not jointly and
severally liable with the other CONTRACTOR Entities) to the
GOVERNMENT for any obligations, duties and liabilities under this
Contract as a CONTRACTOR Entity. Any failure by such Public
Company to perform any obligation, or to satisfy any duty or liability, under
this Contract as a CONTRACTOR Entity will not be considered a default
of the other CONTRACTOR Entities. The GOVERNMENT shall not
invoke such failure as a reason to terminate this Contract or to exercise any
other rights or remedies in respect of such failure that may be available to it_
The capacity of a Public Company as a CONTRACTOR Entity, as it may
arise pursuant to the provisions of this Contract, shall in no event cancel or
affect the rights of the other CONTRACTOR Entities to seek to settle a
dispute or to refer such dispute to arbitration or expert determination in
accordance with the provisions of Article 42.

Following any assignment by a Public Company of part or all of the
Government Carried Interest to a third party in accordance with the
provisions of Article 4.11D:

fa) an assignee which is another Public Company shall have the same
rights and responsibilities held by the Public Company in relation to
the assigned interest prior to the assignment; and
First Amendment Agreement — Shaikan

(b) an assignee which is not a Public Company shall have the same
rights and responsibilities held by the Public Company set out in
Article 4.11B, and shall be jointly and severally liable with the
other CONTRACTOR Entities.

4.11G Following any assignment by a Public Company of part or all of a
Government Carried Interest to a third party which is not a Public Company
in accordance with the provisions of Article 4.1 1D, the provisions of Articles
39.1, 39.2 and 39,3 shall apply to any subsequent assignment of such
interest.”

Capacity Building Payments

37

New definitions are added in Article |.1, in the appropriate alphabetical order, as
follows:

“Act is defined in Clause 3.2.
Annual Reconciliation Statement is defined in Article 32.3.2(c).

Capacity Building Account means a segregated bank account with a reputable bank
in the name of, and maintained by, the GOVERNMENT, the sole purpose of which
is to support and finance certain infrastructure and capacity building projects to be
identified by the GOVERNMENT in its sole discretion in the Kurdistan Region,

Capacity Building Payment means

(a) in respect of a Gulf Keystone Interest Holder, the obligation of the Gulf
Keystone Interest Holder to pay an amount equal to the Gulf Keystone
Capacity Building Value; and

(b) in respect of a Texas Keystone Interest Holder, the obligation of the Texas
Keystone Interest Holder to pay an amount equal to the Texas Keystone
Capacity Building Value.

Capacity Building Payment Lastalments means each obligation of a Charged Interest
Holder to pay an amount equal to the Capacity Building Value attributed to such
Charged Interest Holder as provided by Article 32.3.

Capacity Building Value means either the Gulf Keystone Capacity Building Value
or the Texas Keystone Capacity Building Value.

Charged Interest means all of any part of the participating interests hereunder
deemed held by Gulf Keystone or Texas Keystone as of the Effective Date

Charged Interest Holder means a CONTRACTOR Entity if and to the extent it is
the holder of a Charged Interest. As of the Effective Date, Gulf Keystone and Texas
Keystone are the only Charged Interest Holders.
First Amendment Agreement ~ Shaikan

Charged Interest Holders Monthly Statement is defined in Article 32.3,2(a).

First Amendment Agreement means the First Amendment Agreement between the
Government, Kalegran, Texas Keystone and Gulf Keystone dated | August 2010.

Gulf Keystone Capacity Building Value means, in respect of any period of
determination: for each Charged Interest Holder of all or part of the participating
interests held by Gulf Keystone, an amount in Dollars equal to the value, established
in accordance with Article 27, of forty per cent (40%) of the Profit Petroleum
attributed to such Charged Interest Holder pursuant to this Contract as at any time
and period of determination.

Gulf Keystone Interest means, until such time as the GOVERNMENT may
exercise the Option of Government Participation pursuant to Article 4.1, all or any
part of the seventy-five per cent (75%) participating interest in the Contract deemed
held by Gulf Keystone as of the Effective Date. At such time as the
GOVERNMENT may exercise the Option of Govemment Participation, the
Charged Interest shall be reduced in proportion to the size of the Government
Interest, provided that in no event shall the Government Interest nominated pursuant
to Article 4.1 exceed twenty per cent (20%).

Gulf Keystone Interest Holder means a CONTRACTOR Entity if and to the
extent it is a holder of the Gulf Keystone Interest, and at any time when there is more
than one CONTRACTOR Entity which is a holder of the Gulf Keystone Interest,
those CONTRACTOR Entities.

Loss or Expense is defined in Article 32.3.8(c).
Non-Defaulting Contractor is defined in Article 32.3.%a).

Rights Sale means a sale, assignment, or other disposal of the GOVERNMENT's
rights to receive Capacity Building Payment Instalments from a Charged Interest
Holder, whether for a lump sum payment or in instalment payments, and whether the
purchaser assumes all payment risk and all risk as to the amount of Capacity Building
Payment Instalments, or otherwise

Texas Keystone Capacity Building Value means, in respect of any period of
determination: for each Charged Interest Holder of all or part of the participating
interests held by Texas Keystone, an amount in Dollars equal to the value,
established in accordance with Article 27, of forty per cent (40%) of the Profit
Petroleum attributed to such Charged Interest Holder pursuant to this Contract as at
any time and period of determination.

Texas Keystone Interest means, until such time as the GOVERNMENT may
exercise the Option of Government Participation pursuant to Article 4.1, the five per
cent (5%) participating interest in the Contract held by Texas Keystone as of the
Effective Date. At such time as the GOVERNMENT may exercise the Option of
38

39

3.10

3.

First Amendment Agreement ~ Shaikan

Government Participation, the Texas Keystone Interest shall be reduced in proportion
to the size of the Government Interest, provided that in no event shall the
Government Interest exceed twenty per cent (20%),

Texas Keystone Interest Holder means a CONTRACTOR Entity if and to the
extent it is a holder of the Texas Keystone Interest, and at any time where there is
more than one CONTRACTOR Entity which is a holder of the Texas Keystone
Interest, those CONTRACTOR Entities”

In Article 16.14, after the words in the first sentence “The GOVERNMENT and” the
following is inserted: “, in the case of the Charged Interest Holder, subject to Articles
32.3.3(a) and (b),”.

In Article 26.9, the following sentence is added to the end of the Article:

“Notwithstanding the other provisions of this Article 26.9, where a Charged Interest
Holder is in breach of any of its obligations in respect of the payment of Capacity
Building Payment Instalments under Article 32.3, the GOVERNMENT will have the
rights set forth in Articles 32.3.7 through 32.3.9."

Articles 27,1 and 27.2, and Paragraphs 7 and 8, are amended by adding, after the word
“Quarter” in each instance in each Article and Paragraph, the words “and Month”; and
in Paragraph 7.2, the words “twenty-one (21)" are deleted and replaced by “ten (10)".

Article 27.4 is deleted and restated in its entirety:

“By the tenth (10"} day of each Month, the CONTRACTOR shall provide a statement
to the GOVERNMENT showing the CONTRACTOR’ calculations of the value of
Petroleum produced and sold from the Contract Area for the previous Month. Such
statement shall include the following information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month constituting Arm's Length Sales together with
corresponding sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month that do not fall in the category referred to in paragraph (a)
above, together with sale prices applied during such Month;

fe) inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month: and

(da) quantities of Natural Gas sold by the CONTRACTOR Entities and the
GOVERNMENT together with sale prices realised.

Concurrently with the delivery of the monthly statement, the CONTRACTOR shall
deliver the Charged Interest Holders Monthly Statement to the GOVERNMENT as
provided in Article 32.3.2(a).”
3.12

3.43

3.14

First Amendment Agreement — Shaikan

In Article 29.1, after the words “shall be in Dollars and shall", the following words are
added:

“except as provided in the next sentence and Articles 32.3.1! through 32.3.13,";
and the following sentence is added at the end of Article 29.1;

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of a Charged Interest Holder to make Capacity Building Payments as further
provided in Articles 32.3.1! through 32.3.13."

In Article 32, Articles 32.1 and 32.2 are deleted in their entirety and restated:

“Signature Bonus

32.1 The GOVERNMENT required the CONTRACTOR, as a condition of
entering into the Contract, to pay to the GOVERNMENT a signature bonus
of ten million Dollars (US $10,000,000) (“Signature Bonus") and the
GOVERNMENT confirms timely receipt of the Signature Bonus.

32.2 The GOVERNMENT required the CONTRACTOR, as a condition of
entering into the Contract, to pay to the GOVERNMENT a capacity
building bonus of fifteen million Dollars (US $15,046),000) (“Capacity
Building Bonus’) and the GOVERNMENT confirms timely receipt of the
Capacity Building Bonus.”

Anew Article 32.3 is added as follows:

“Capacity Building Payments

32.3. Each Charged Interest Holder is bound by the provisions of this Article.

32.3.1 The obligations of a CONTRACTOR Entity, to the extent it is a
Charged Interest Holder, as set forth in this Article 32.3, attach to,
and may not be severed from, the Charged Interest.

32.3.2 In respect of the Capacity Building Payment [nstalments:

(a) on of before the tenth (10") day of each Month, in the
Development Period, the CONTRACTOR shall provide to
the GOVERNMENT, together with the monthly production
statement prepared by the CONTRACTOR in accordance
with Article 27.4 and Paragraph 6.1 and the monthly valuation
statement in accordance with Article 25 and Paragraph 7.1,
statement (the “Charged Interest Holders Monthly

10
(b)

(ec)

First Amendment Agreement ~ Shaikan

Statement’) setting out the CONTRACTOR’: calculation of
the Capacity Building Value attributable to each Charged
Interest Holder for the preceding Month. In each Charged
Interest Holders Monthly Statement, the CONTRACTOR
shall detail each item taken into account in making its
calculation of the amounts due from each Charged Interest
Holder, the quantities of Profit Petroleum produced during the
Month covered by such Charged Interest Holders Monthly
Statement, the volumes of such production sold, the Capacity
Building Value attributed to such sales, and the Capacity
Building Payment Instalments required to be paid with respect
thereto by each Charged Interest Holder;

‘on the same date on which the CONTRACTOR provides the
Charged Interest Holders Monthly Statement to the
GOVERNMENT in accordance with Anicle 32.3.2(a), each
Charged Interest Holder shall pay (except as provided in the
next sentence) the Capacity Building Payment Instalment as
shown as owed by such Charged Interest Holder in the
Charged Interest Holders Monthly Statement. If:

(1) a Charged Interest Holder has sold its Profit Petroleum to
(i) the GOVERNMENT or a Public Company (or a
company or an entity owned and controlled, directly or
indirectly, by a Public Company or the GOVERNMENT),
(ii) the State Oil Marketing Organisation (SOMO) or any
entity owned and controlled by the Government of Irag: and
if

@) any such counterparty as identified in (1) has not paid in
full the Charged Interest Holder for the Petroleum lifted by
such entity, then:

G) the Charged Interest Holder is only obligated to pay the
Capacity Building Payment when, if, and to the extent the
Charged Interest Holder has received payment by such
counterparty.

The preceding sentence does not apply with respect to, and
to the extent of sales of a Charged Interest Holder's Profit
Petroleum to any other counterparties;

within thirty (30) calendar days following the date on which
the CONTRACTOR delivered the Final End-of-Year
Statement to the GOVERNMENT for each Calendar Year in
accordance with Article 26.13 and Paragraph 10, and based on
the information in such Final End-of-Year Statement, the

tl
(d)

First Amendment Agreement ~ Shaikan

CONTRACTOR shall provide to the GOVERNMENT in
respect of each Charged Interest Holder, a written
reconciliation of the aggregate amount of the Capacity
Building Value and the aggregate payments of the Capacity
Building Payment Instalments during such Calendar Year
period (the “Annual Reconciliation Statement”);

if the results of an Annual Reconciliation Statement show that
a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in an
amount less than the aggregate Capacity Building Value
attributed to such Charged Interest Holder during such
Calendar Year period, such Charged Interest Holder shall pay
(subject to the same exception as provided in the second and
third sentences of Article 32.3.2(b)) the amount of the
underpayment as shown in the Annual Reconciliation
Statement within thirty (30) calendar days following the same
date the CONTRACTOR delivered the Annual Reconciliation
Statement to the GOVERNMENT:

(e) if the results of an Annual Reconciliation Statement show that

(

a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in
excess of the Capacity Building Value attributed to it during
such Calendar Year period, and if and to the extent the
GOVERNMENT has agreed with the CONTRACTOR and
the affected Charged Interest Holder in respect of the amount
of such overpayment, such Charged Interest Holder may
deduct such overpayment to the extent that the
GOVERNMENT has agreed with the amount of such
overpayment from the next following payments of Capacity
Building Payment Instalments. In no event will a Charged
Interest Holder be entitled to deduct more than fifteen per cent
(15%) of the amount otherwise payable from the next
following payments of Capacity Building Payment
Instalments, The right of set-off against Capacity Building
Payment [nstalments will be a Charged Interest Holder's only
remedy in respect of any overpayment, and the
GOVERNMENT will have no obligation to make any
reimbursement or other compensating payments to the
Charged Interest Holder,

if a Charged Interest Holder fails to pay all or part of a
Capacity Building Payment when due, the Charged Interest
First Amendment Agreement ~ Shaikan

Holder shall pay interest on the unpaid amount at an annual
rate of LIBOR plus two per cent (2%) compounded monthly
from and including the date the payment was due to, but not
including the date paid; and

(e)

if any Capacity Building Payment is due to be paid to the
GOVERNMENT on a day that is either not a banking day in
either the place where the Capacity Building Account is
maintained, or the location of the financial institution through
which a Charged Interest Holder will make such payment, then
the Capacity Building Payment will be due on the next
following banking day. A “banking day” is a day (other than
a Saturday, Sunday, or public holiday) on which banks are
open for general business in the specified locations.

acity Buil ‘count

32.3.3. The GOVERNMENT shall:

(a) establish and maintain the Capacity Building Account; and

(b) deposit all Capacity Building Payments received by the
GOVERNMENT into the Capacity Building Account.

32.3.4

The GOVERNMENT may enter into a Rights Sale without the
conseat of the CONTRACTOR or any CONTRACTOR Entity.

Separate Liability

32.3.5

32.3.6

Each Charged Interest Holder is separately liable (and not jointly
and severally liable with any other Charged Interest Holder) to the
GOVERNMENT for its obligations, duties and liabilities under
this Article 32.3. A CONTRACTOR Entity that is not a Charged
Interest Holder will have no liability to the GOVERNMENT for
any claim by the GOVERNMENT arising out of or related to the
breach of any Charged Interest Holder's obligations under this
Article 32.3.

A CONTRACTOR Entity that is not a Charged Interest Holder
shall have no liability to the Government or any Charged Interest
Holder for any claim by the GOVERNMENT or any Charged
Interest Holder regarding information contained in:

(ay the monthly production statement prepared by the
CONTRACTOR in accordance with Article 27.4 and
Paragraph 6.1;
First Amendment Agreement ~ Shaikan

(b) the Charged Interest Holders Monthly Statement;
«c) the Annual Reconciliation Statement; or
(d) the Final End-of-Year Statement;

to the extent such information is used for purposes of Article 32.3,
provided that such CONTRACTOR Entity has used its reasonable
endeavours in the preparation of each such statement

Breach; Indemnity

32.37

(a) If a Charged Interest Holder fails to pay a Capacity Building
Payment in full when due, the GOVERNMENT will,
notwithstanding any other provision of this Contract, any
lifting agreement, any sales or marketing agreement, or any
other agreement, automatically be entitled on not less than
sixty (60) days prior notice to the defaulting Charged Interest
Holder and the CONTRACTOR in the case of the first
default, and not less than thirty (30) days in the case of any
subsequent default, to:

(1) in the case of a defaulting Gulf Keystone Interest Holder:

(i) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to forty per cent
(40%) of such defaulting Gulf Keystone Interest
Holder's Profit Petroleum: and

(ii)continue to lift up to forty per cent (40%) of such
defaulting Gulf Keystone Interest Holder's Profit
Petroleum for the remainder of the Development
Period;

(2) in the case of a defaulting Texas Keystone Interest Holder:

(i) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to forty per cent
(40%) of such defaulting Texas Keystone Interest
Holder's Profit Petroleum: and

(ii)continue to lift up to forty per cent (40%) of such
defaulting Texas Keystone Interest Holder's Profit
Petroleum for the remainder of the Development
Period.

(b) A defaulting Charged Interest Holder will have a single cure
period of thirty (30) days only in respect of its first default. If
First Amendment Agreement ~ Shaikan

the defaulting Charged Interest Holder pays the defaulted
Capacity Building Payments in full plus interest in accordance
with Article 32.3.2(f) in such thirty (30) day period, the
GOVERNMENT shall not exercise its lifting rights under this
Article 32.3.7 in respect of such defaulting Charged Interest
Holder. In the case of any subsequem default, the
GOVERNMENT may exercise its right to lift whether or not
the defaulting Charged Interest Holder cures its default in the
thirty (30) day notice period.

32.3.8 The lifting rights of the GOVERNMENT pursuant to Article
32.3.7 are exercisable by way of set-off, without first resort to legal
process, and without any liability or claims of the defaulting
Charged Interest Holder, the CONTRACTOR, the Operator, or
any other Person, and regardless of any provisions of any lifting
agreement or provision of a joint operating agreement or any other
agreement to which the CONTRACTOR or a defaulting Charged
Interest Holder is a party. The CONTRACTOR shall ensure that
all agreements in respect of the lifting or sale of Petroleum reflect
the GOVERNMENT 's priority rights as set forth in Article 32.3.7
and this Article 32.3.8.

32.3.9 (a) A defaulting Charged Interest Holder shall indemnify the
GOVERNMENT and each CONTRACTOR Entity that is
not a Charged Interest Holder (a “Non-Defaulting
Contractor”) from any Loss or Expense (as defined in Article
32.3.%c), below) that may in any way arise from the exercise
by the GOVERNMENT of its rights in respect of such
defaulting Charged Interest Holder under Articles 32.3.7 and
32.3.8, provided that a defaulting Charged Interest Holder
shall not be liable to indemnify a Non-Defaulting Contractor
pursuant to this Article 32.3.9) to the extent that the lifting
rights of the GOVERNMENT pursuant to Article 32.3.7
become exercisable as a direct result of:

(1) the actions or omissions of such Non-Defaulting
Contractor (unless such Non-Defaulting Contractor is
required by applicable law or pursuant to a contract to
which the Charged Interest Holder is a party to undertake
such actions or make such omissions, in which case a
defaulting Charged Interest Holder shall indemnify a Noa-
Defaulting Contractor pursuant to this Article 32.3.%a)):
or

(2) the negligence or wilful misconduct of such Non-
Defaulting Contractor,
First Amendment Agreement ~ Shaikan

(b) The GOVERNMENT or any Non-Defaulting Contractor will
retain control over the defence of, and any resolution or
settlement relating to, such Loss or Expense of the
GOVERNMENT or any Non-Defaulting Contractor (as
applicable). A defaulting Charged Interest Holder shall
cooperate with the GOVERNMENT or any Non-Defaulting
Contractor and provide reasonable assistance in defending any
claims against the GOVERNMENT or any Non-Defaulting
Contractor.

(c) “Loss or Expense” means any liability, loss, claim, settlement
payment, cost and expense, interest, award, judgment,
damages (including punitive damages), diminution in value,
fees or other charge and, to the extent permitted by applicable
law, any court filing fee, court cost, arbitration fee or cost,
witness fee, and each other fee and cost of investigating and
defending or asserting a claim for indemnification, including
attomeys’ fees, other professionals’ fees, and disbursements;
but does not include consequential damages. A claim set forth
in a notice from the GOVERNMENT or any Non-Defaulting
Contractor (as applicable) to a defaulting Charged Interest
Holder will be conclusively deemed a Loss or Expense if the
Charged Interest Holder fails to dispute the
GOVERNMENT's or any Non-Defaulting Contractor's (as
applicable) liability by the end of a thirty (30) day period
following the effective date of the notice from the
GOVERNMENT or any Non-Defaulting Contractor (as
applicable). The Charged Interest Holder shall peomptly pay
the deemed Loss or Expense on demand.

32.3.10 The GOVERNMENT’ rights under Articles 32.3.7 through
32.3.9 are not exclusive and are without prejudice to the
GOVERNMENT 's termination rights under Article 45. A default
by a Charged Interest Holder under this Article 32 will not
constitute a default by the CONTRACTOR under Article 45.1(a).

Pay No Set-off or Ly)

32.3.11 Except as provided in Article 32.3.2(e} and notwithstanding any
provision in this Contract to the contrary, each Charged Interest
Holder shall pay all Capacity Building Payments without (and free
and clear of any deduction for) set-off or counterclaim.
32.3.12

32.3.13

First Amendment Agreement ~ Shaikan

Each Charged Interest Holder acknowledges and accepts that a
fundamental principle of this Article 32.3 is that such Charged
Interest Holder must pay the Capacity Building Payments owed by
it as and when required. Accordingly, in respect of its obligations
under this Article 32.3 only and except as provided in Article
32.3.2(e), each Charged Interest Holder hereby waives any right to
raise by way of set off or invoke as a defence to its obligations to
pay Capacity Building Payments pursuant to this Article 32.3,
whether in law or equity, any failure by the GOVERNMENT or
any CONTRACTOR Entity to pay amounts due and owing under
the Contract or any alleged claim that such Charged Interest Holder
may have against the GOVERNMENT, the Operator, any other
CONTRACTOR Entity, of any other Person, whether such claim
arises under or relates to this Contract or otherwise.

Each Charged Interest Holder shall make Capacity Building
Payments to the GOVERNMENT by wire transfer of immediately
available funds in Dollars in accordance with wire instructions
provided by the GOVERNMENT. The making of any payments
by a Charged Interest Holder under this Article 323, or the
acceptance or use of any payments by the GOVERNMENT, does
not impair the rights of such Charged Interest Holder or the
GOVERNMENT under Article 15. Any dispute between the
GOVERNMENT and a Charged Interest Holder in respect of the
calculation of each of the Capacity Building Value and the
Capacity Building Payment due with respect thereto, is subject to
Article 15.9.

Assignment, Reversion

323.14

(a) [fa Charged Interest Holder assigns and novates all or any part
of its Charged Interest, the assignee will be a Charged Interest
Holder to the extent of such assignment and novation.

(>) If (i) a Charged Interest Holder withdraws as a
CONTRACTOR § Entity, or (ii) the GOVERNMENT
terminates a Charged Interest Holder as a CONTRACTOR
Entity; and if in the cases of clauses (i) or (ii) all or part of the
Charged Interest of the Charged Interest Holder is either
assigned and novated or reverts to the remaining
CONTRACTOR Entities as provided in Article 45, then, in
either such case, such assignee or each remaining
CONTRACTOR Entity, as the case may be, will be a
Charged Interest Holder to the extent of such assignment and
novation or reversion, as applicable, provided that the
withdrawing or terminating Charged Interest Holder will be

7
3.15

3.16

317

3.18

3.19

First Amendment Agreement — Shaikan

solely liable for any unpaid Capacity Building Payments
attributable to its Charged Interest prior to the date of
withdrawal or termination,

In Article 32:

(a) the existing Article 32.3 is renumbered “32.4”;

(b) the existing Article 32.4 is renumbered “32.5”;

(ec) the existing Article 32.5 is renumbered “32.6”;

@) the existing Article 32.6 is renumbered “32.7”, and in that Article, after the
word “bonus”, the words “or payment” are added; and

te) the existing Article 32.7 is renumbered “32.8”, and in that Article:
a afer the word “bonus”, the words “or payment” are added; and

(ii) the words “or by banker's draft and on receipt thereof the
GOVERNMENT shall forthwith issue a written receipt to the
CONTRACTOR duly executed by the Minister of Natural
Resources of the GOVERNMENT or such other officer of the
GOVERNMENT who shall be duly authorised to issue such
receipt under Kurdistan Region Law” are deleted.

In Article 41, the following is added at the end of the Article:

“Notwithstanding the foregoing, this Article 41 will not apply to the
GOVERNMENT in respect of any claim or proceeding arising out of or related to
the exercise of rights by the GOVERNMENT as set forth in Articles 32.3.7 through
32.3.10, in respect of which the GOVERNMENT expressly reserves all sovereign
immunities "

In Article 42.1, the following sentence is added at the end of the first sentence:

“This Article 42.1 does not apply to any Dispute arising out of, or relating to, the
exercise of rights by the GOVERNMENT, as set forth in Article 32.3.7, which
Disputes shall, except only as provided in Article 32.3.13, be subject to the exclusive
jurisdiction of the courts of the Kurdistan Region located in Erbil.”

In Article 45.6, after “31,” is added “32,3,”,

The following further amendments are made:

(a) in the definition of “First Commercial Declaration Date" in Antcle 1.1,
“4.1” is deleted and replaced with “4.2”,

18
3.0

(b)

(ec)

(d)

fe}

wo

First Amendment Agreement ~ Shaikan

in the definition of “Production Bonus” in Article 1.1, the words “323 or
32.4" are replaced with “32.4 or 32.5";

in Paragraph 3.1.9, the words “with the exception of Taxes described in
Article 31.2) and bonus payments” are deleted and replaced with “with the
exception of Taxes (described in Article 31.2), bonus payments, Capacity
Building Payments, and any other payments”;

in Paragraphs 4.4 and 13.3.2(h), after the word “bonuses” in each instance,
“, Capacity Building Payments, or other payments” is added;

the beading for Article 32 is deleted and restated:
“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS": and

in Article 39.6, the following is added at the end of the sentence following the
words “Article 4":

“and Article 32.3."

In Article 44.1, the existing notice provisions for Gulf Keystone and Kalegran are
deleted in their entirety and restated as follows:

“TO GULF KEYSTONE PETROLEUM INTERNATIONAL LIMITED:

Attention: Chief Executive Officer
Address: Milner House, 18 Parliament Street, P.O. Box HM 1561, Hamilton HM

FX, Bermuda

Copy to: Chief Executive Officer, c'o Gulf Keystone Petroleum (UK) Limited, 18

Berkeley Street, London W1J8DZ

Email; tkozel@gulfkeystone.com.

TO KALEGRAN LIMITED:

Attention: Director, Kalegran Limited
Address: 39-61 Acropolis Avenue, 3rd Floor, Office 01, Strovolos, 2012, Nicosia

Cyprus

Copy to: MOL Hungarian Oil and Gas Ple.

18 Oktober Huszonharmadika Street

1117 Budapest, Hungary
Atin.: Mr. Attila Somfai

Email: asomfai@imol.hu”.
First Amendment Agreement ~ Shaikan

REPRESENTATIONS

44 The Government represents that KEPCO has no Claims against Kalegran, Texas
Keystone or Gulf Keystone in, arising out of, or relating to the Contract or Petroleum
Operations in the Contract Area.

42 Kalegran, Texas Keystone and Gulf Keystone, each severally for itself, represents

424

its entry into and performance of this Agreement by it have been authorised
by all necessary company action;

this Agreement constitutes a valid, legal, and binding agreement of it;

it has received all authorisations and consents required under the law, under
which it is organised that are or will be necessary for the entry into and
performance by it, and the validity and enforceability against it, of this
Agreement,

except as provided in the next sentence, there is no law or agreement to
which it is a party that conflicts with or prevents entry into, delivery, and
performance by it of, or calls into question the validity, legality and
enforceability against it of, this Agreement. No representation is made in
respect of the laws of the Kurdistan Region or Iraq;

it is not a party to any administrative o¢ judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Agreement as
to it; and

neither it nor any of its Affiliates has made, offered, or authorised (and has not
agreed to make and does not expect will be made), with respect to the matters
which are the subject of this Agreement or the Contract, any payment, gift,
promise or other advantage, whether directly or through any other Person, to
oe for the use or benefit of any public official (e., any person holding a
legislative, administrative or judicial office, including any person employed
by or acting on behalf of the Government) of any political party or political
party official or candidate for office, where such payment, gift, promise or
advantage violates (i) the laws of the Kurdistan Region or of Iraq, (ii) the laws
of the place of its incorporation or its principal place of business, or (iii) the
principles described in the Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed in Paris on 17
December 1997, which entered into force on 15 February 1999, and the
Convention's Commentaries. No part of its participating interest under
(including any profits it may derive in respect of) the Contract is held (or to be
held pursuant to this Agreement) or payable to, directly or indirectly, to or for
the benefit (directly or indirectly) of any public official or any political party
First Amendment Agreement ~ Shaikan

of political party official or candidate for office of the Kurdistan Region or
Iraq.

GENERAL PROVISIONS

5.

5.5

5.6

Articles 36 (Jnformation and Confidentiality), 39 (Assignment and Change of
Control), 41 (Waiver of Sovereign Inumunisy), 42.1 (Negotiation, Mediation and
Arhitration), and 44 (Notices) of the Contract shall apply to this Agreement.

This Agreement does not create any night under the Contracts (Rights of Third
Parties) Act 1999 (the “Act”) that is enforceable by any Person who is not a party.
The Parties may rescind or vary the terms of this Agreement without notice to or the
consent of any third party as defined by the Act.

This Agreement constitutes the final, complete and exclusive expression of the
Parties’ agreement on the matters contained in this Agreement. All prior and
contemporancous negotiations and agreements between the Parties on the matters
contained in this Agreement are expressly merged into and superseded by this
Agreement. The provisions of this Agreement may not be explained, supplemented
‘or qualified through evidence of trade usage or a prior course of dealings. In entering
into this Agreement, neither Party has relied upon any statement, representation,
warranty or agreement of the other party except for those expressly contained in this
Agreement. There are no conditions precedent to the effectiveness of this
Agreement, other than those expressly stated in this Agreement.

Each Party shall timely exercise all commercially reasonable endeavours to take, or
cause to be taken, all actions necessary or desirable to consummate and make
effective the transactions this Agreement contemplates.

The Parties may amend this Agreement only by a written agreement of the Parties that
identifies itself as an amendment to this Agreement. The Parties may waive any
provision in this Agreement only by a writing executed by the Party against whom the
waiver is sought to be enforced. Any amendment, waiver, or consent signed by the
Minister of Natural Resources is binding on the Government. No failure or delay in
exercising any right or remedy, or in requiring the satisfaction of any condition, under
this Agreement by a Party, and no act, omission or course of dealing between any of
the Parties, will operate as a waiver or estoppel of any right, remedy, or condition. A
waiver made in writing on one occasion will be effective only in that instance and only
for the purpose stated. A waiver once given is not to be construed as a waiver on any
future occasion. No waiver or amendment in respect of this Agreement will constitute
a waiver or amendment of any other agreement between the Parties

The Parties may execute this Agreement in four counterparts, each of which

constitutes an original, and all of which, collectively, constitute only one agreement.
The signatures of all of the Parties need not appear on the same counterpart, and

21
5.7

First Amendment Agreement ~ Shaikan

delivery of an executed counterpart signature page by facsimile or electronic scan is
as effective as executing and delivering this Agreement in the presence of the other
Parties, This Agreement is effective upon delivery of one executed counterpart from
each Party to the other Parties. In proving this Agreement, a Party must produce or
account only for the executed counterpart of the Party to be charged.

If this Agreement is reasonably proven to have been obtained in violation of Kurdistan
Region Law or the laws of Irag concerning corruption, this Agreement shall be deemed
void ab initio,

This Agreement (and any non-contractual obligations arising out of o in connection
with it) is governed by English law.

[Signature page follows.]
Find Amendment Agreement ~ Shaikan

For and on behalf of Gulf Keystone Petroleam International Limited:

Signature, 0... Fy Ao.
ratte: ....¢
Name:

For and on behalf of Kalegran Lad:

SIG NAW, <a epee onan sennesenessesvager
Title
‘Nan

Vor and on behalf of Texas Keystone Ine.:

Signature... 000.0...
Tithe:
Name:

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister
Kurdistan Regional Government

On behal! of the Regional Council for the Oil and

Gas Affairs of the Kurdistan Region — Iraq

Signatures. _.... 000.0000
Barham Sal

Minister of Natural Resources
Kurdistan Regional Government
On behalf of the Ministry of Natural
Resources in the Kurdistan Region

Ashti Hawrami

[Signature page to the Shaikan First Amendment Agreement.|
First Amendment Agreement — Shaikan

For and on behalf of Gulf Keystone Petroleum faternational Limited:

For and on behalf of Texas Keystone Ine.:

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
‘On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region ~ Irag Resources in the Kurdistan Region
SHgMMMUTE ness eeseecesnrscnssrens Signature:.

Barham Salih Ashti Hawrami

[Signature page to the Shaikan First Amendment Agreement.)

23
First Amendment Agreement — Shaikan

For and on behalf of Gulf Keystone Petroleum International Limited:

For and on behalf of Kalegran Ltd.:
Title:

Name:

For and on behalf of Texas Keystone Inc.:

_~BzLO

For and on behalf of the Kurdistan Regional Goverament of Lraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government

‘On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region = Iraq Resources in the Kurdistan Region
Signstutes a. neces sesshemness fics wee Bignab ON cwsscissaietnccanarntieor
Barham Salih Ashti Hawrami

[Signature page to the Shaikan First Amendment Agreement.|
First Amendment Agreement — Shaikan

For and on behalf of Gulf Keystone Petroleum International Limited:

For and on behalf of Kalegran Ltd.:

Signature. Signature.
Title: Title:
Name: Name:

For and on behalf of Texas Keystone Ine.:

Title: ...
WOMEN |, 2c nconcqanseesnansansanepnanngeseoysas

For and on behalf of the Kurdistan Regional Government of [raq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region ~ traq Resources in the Kurdistan Region

Barham Salih Ashti Hawrami

[Signature page to the Shaikan First Amendment Agreement|

23
